IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT

GLUE WILKINS,                     :       No. 29 MAP 2017
                                  :
                Appellant         :
                                  :       Appeal from the Order of the
           v.                     :       Commonwealth Court at No. 209 MD 2017
                                  :       entered May 30, 2017, exited May 31,
MS. JENNIFER L. TRAXLER, ESQUIRE, :       2017
DEPUTY COURT ADMINISTRATOR        :
SUPERIOR COURT OF                 :
PENNSYLVANIA,                     :
                                  :
                 Appellee         :




                                    ORDER


PER CURIAM


     AND NOW, this 14th day of August, 2017, the Notice of Appeal is quashed.